Title: Nicholas P. Trist to James Madison, 18 January 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        

                        He continues to live in the Nth Pavilion—Her appartment
                            is in future to be occupied conjointly with one or more of her daughters.
                        It is positively determined both by herself & every one of her children
                            that they are never again to occupy the same apartment. This arrangement secures almost every
                            thing that was desirable, and makes my continuance here far less necessary. Moreover his disease has very much depressed
                            & mollified him with, however, occasional gleams of his former self.
                        Have you recd. a visit from a Mr Higginson? Who had a letter to you from Mrs R. He was charged with some
                            india rubber shoes which I took the liberty of ordering for yourself & Mrs Madison, & of which I beg your
                            acceptance. They will enable you to take with impunity many walks which might otherwise have been denied you. The way to
                            treat them is very simple--When too hard, approach them, with care, to the fire; and have them occasionally cleaned with good blacking.
                        
                            
                                
                            
                        
                    